F I L E D
                                                        United States Court of Appeals
                                                                 Fifth Circuit

                                                               JUL 22 2002
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge
                                                                   Clerk

                            No. 01-40627
                          Summary Calendar



                     UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

                               versus

                        FERNANDO SILVA-REAL,

                                            Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. M-01-CR-23-1
                         - - - - - - - - - -

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Fernando

Silva-Real has moved for leave to withdraw and has filed a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).        Silva-

Real was notified of counsel’s motion and brief and did not file a

response.

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.      Accordingly, counsel’s motion


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40627
                               -2-

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH CIR.

R. 42.2.